Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the response to the amendment filed on 07/15/2021. Claims 1-18 and 29 have been elected for examination; claims 19-28 are withdrawn from examination. 
 
Election/Restrictions
In the response to election filed 12/03/2020, the applicant elected group I (claims 1-18 and 29) with travers and withdraw the non-elected claims of Group II (claims 19-28).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 5, 10, 13, 14 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnsen et al US (US pub. NO 2018/0309587 A1).

Regarding claim 1, Johnsen discloses “a processor configured to access addresses of egress routers for a multicast flow that are partitioned into local addresses of egress routers in the first domain and external addresses of egress routers in a second domain of the network” (see Johnsen figure 2; shows partitions, each partition is interpreted to have routers in different domains; ¶s 0436 and figs 45 explains having access to subnet).  Moreover, Johnsen discloses the limitation of “and prepend an explicit multicast route (EMR) to a packet in the  provide explicit multicast local identifier (MLID) assignment for per partition); “and a transmitter configured to unicast the first EMR packet to an advertising border router (ABR) that conveys the multicast flow from the first domain to the second domain” (see Johnsen ¶ 0355, ¶ 0451);     

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Johnsen further discloses “wherein the processor is configured to determine whether the router is an egress router for the multicast flow, and wherein the transmitter is configured to transmit at least one local copy of the packet to at least one local area network (LAN) in response to determining that the router is an egress router for the multicast flow”; (see Johnsen ¶ 0102).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Johnsen further discloses “wherein the processor is configured to encapsulate the first EMIR packet in a tunnel header, and wherein the transmitter is configured to unicast the encapsulated first EMIR packet by tunneling the encapsulated first EMR packet to the ABR”; (see Johnsen ¶ 0298).

Claims 10, 13, 14 are the method claims corresponding to the router claims 1, 4, 5 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 4, 5.  Claims 10, 13, 14 are rejected under the same rational as claims 1, 4, 5.

Claim 29 is the apparatus claim corresponding to the router claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1. Claim 29 is rejected under the same rational as claim 1.

Allowable Subject Matter
Claims 2, 3, 6-9, 11, 12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Argument(s)
Applicant's argument(s) filed on 07/15/2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Johnsen fails to teaches or suggest a "a processor configured to access addresses of egress routers for a multicast flow that are partitioned into local addresses of egress routers in the first domain and external addresses of egress routers in a second domain of the network" as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  First, FIG. 2 shows nodes A-E, use the InfiniBand fabric, 120, to communicate, via the respective host channel adapters 111-115.  ¶ 0436)  and discloses provides the ability to have hierarchical implementations that provide scalability and prevent large scale multicast storms--even in very large cluster domains (See ¶ 0345). Also, Li discloses CPU 2708, which includes many processors that communication or interface with MLC NVM 2704 which here mapped to the VMM claimed (See Li Figure 27 and ¶ 0244). Therefore, Li clearly discloses processors (controller) interfaces with MLC NVM (VMM). Thus, Johnsen meets the scope of the claimed limitation as currently presented. 

Johnsen fails to teaches or suggest "prepend an explicit multicast route (EMR) to a packet in the multicast flow to form a first EMR packet, wherein 
IN response: b) Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. First, Johnsen discloses a spanning tree generated for delivery of a multicast packet having a limited partition member MLID as the packet's DLID will only deliver the multicast packet to full members of the partition (see ¶ 0360). Also Johnsen discloses  an initial multicast packet convention, or protocol, may include information (e.g., within a special initial multicast packet payload and/or the initial multicast packet header) that indicates whether the initial multicast packet identifies a partition specific MLID (see ¶ 0424). Moreover, Johnsen (fig. 43 and ¶ 0430) discloses Maintaining records of both partition specific MLIDs as well as dedicated MCG MLIDs for outgoing multicast packets. Thus, Johnsen meets the scope of the claimed limitation as currently presented.

Johnsen fails to teaches or suggest  " transmitter configured to unicast the first EMR packet to an advertising border router (ABR) that conveys the multicast flow from the first domain to the second domain " as recited in Applicant's claim 1.
In response: Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. First, Johnsen discloses initial ARP request multicast packet as well as in the corresponding ARP response unicast packet (See ¶ 0283). Johnsen discloses all nodes can continue to use existing address and path information for both unicast and multicast traffic without need to interact with the SM/SA (See ¶ 0343). Moreover, Johnsen discloses sending packets to any destination LID--including any unicast DLID or multicast (See ¶ 0355). Also, Johnsen (¶ 0451) discloses that in order to allow a generic discovery of available peer nodes, a fully or partially wild-carded target can be specified, and then all relevant receivers can send unicast responses with their local information. Thus, Johnsen meets the scope of the claimed limitation as currently presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHALED M KASSIM/Primary Examiner, Art Unit 2468